DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 11/3/22.
Claims 1-10 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/11/21 and 8/25/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 11/3/22 with respect to claims 1-10 have been considered but are not persuasive.

	Applicant argued in page 5 that prior art does not teach Bechtel Fig. 2a baffle 204 is not "accommodated in an interior"	.

Examiner disagree on this because Bechtel [0084] FIGS. 2a and 2b, the optical sensor assembly 102 includes lens structure 202; aperture stop member 203; far field baffle 204; and optional infrared filter 206. The optical system controls the scene viewed by the image sensor 201. In particular, the optical system focuses light rays 205 passing through opening 207 of the far field baffle onto the array 201 contained within the image sensor assembly 201. Any elements before the Bechtel Fig. 2a opening 207 is considered "accommodated in an interior". Alternatively Bechtel [0112-0113] lens structure 202 is attached to the enclosure 802 (FIG. 8) or enclosure 230 (FIG. 2) using a UV curable optically clear adhesive 232.
	
Applicant argued in page 5-6 that prior art does not teach "multiple strip conductors, which are situated on an outer side of the lens system housing and which are designed to electrically connect at least one electrical consumer to the circuit board" because office improperly combines different embodiments.

Examiner disagree on this because this is obvious under 103 rejection. Bechtel Fig. 1, Fig. 8, Fig. 10 and Fig. 26a shows electrically connect at least one electrical consumer to the circuit board is well known based on Bechtel FIGS. 2a, FIGS. 26a [0259], [0264] and [0283-0284] and Bechtel FIGS. 8 [0121] A connector 1005 is connected to circuit board 1008 using a suitable commercially available circuit board connector (not shown), which in turn is connected to the image sensor 201 through circuit board 1008. The connector 1005 [situated on an outer side of the lens system housing] is connected to a main circuit 1015 through a cable 1006. The main circuit board is mounted within rearview mirror housing 1004 by conventional means. Power and a communication link with the vehicle electrical system, including the headlamps 111 (FIG. 1), are provided via a vehicle wiring harness 1017 (FIG. 10).

Applicant argued in page 6-7 that Bart has nothing to say about combining these
particular embodiments of Bechtel, the combination of Bart and Bechtel does not disclose "wherein the at least one electrical consumer is situated in the interior of the lens system housing."	

Examiner disagree on this because Bart Fig. 3 and [0022] The spherical main camera unit 110 includes the metal shells 150, the lens housing 115, the camera device and accompanying circuitry 160, and the metal band or ring 152 that is in contact with the heat sink 154 [electrical consumer] (the heat sink 154 is in contact with the codec processor (or the codec chip)). Referring to FIG. 2B and FIG. 3, the fixed view magnetic camera 100 includes a heat sink 154 that is composed of a thermally conductive metal strip and plays a significant role in heat dissipation from the different components of the spherical main camera unit 110, and primarily from the codec processor. Bart Fig. 3 shows consumer is situated in the interior of the lens system housing and same algorithm will be applicable put Bechtel heat sink consumer interior of the lens system housing because Bechtel [0264] The conductors are electrical strips applied to a surface of an insulative layer. The insulative layer being mounted to the top surface of the heat sink [electrical consumer].
	
Claims are broad and obvious over prior art and arguments are neither clear nor commensurate with claim language. Argument did not specify which item is not taught or why it is not obvious, as such arguments are applicant’s conclusion without merit.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel (U.S. Pub. No. 20120116632 A1), in view of Bart (U.S. Pub. No. 20160127618 A1).

Regarding to claim 1 and 8:

1. Bechtel teach a camera module for a motor vehicle, comprising: (Bechtel [0092] in many automotive applications, the sun may be focused onto the array if a vehicle is traveling or parked such that the sun is within the field of view of the camera. Interference filters are far more robust and reflect the unwanted spectral bands of light rather than absorb them. As a result, their use overcomes the limitations of the prior filtering technologies and allows the construction of an automotive camera. These filters can be used not only with cameras which are used in applications which control vehicle equipment, but also in applications where images are acquired and displayed to the driver for visual assistance) a lens system housing; (Bechtel Fig. 2a 220 is housing [0030] FIG. 4 is a top plan view illustrating a lens structure used in the optical sensor system according to FIGS. 2a and 2b) a lens system accommodated in an interior of the lens system housing; (Bechtel [0103] The far field baffle 204 (FIGS. 2a and 2b) is an opaque enclosure to be positioned over the image sensor 201. The baffle includes an opening 207, which is the sole light passage into the image sensor. The illustrated far field baffle 204 is a generally rectangular box including four sidewalls 215 (only two of the four being visible in FIG. 2b), an end wall 217 including opening 207, and an open end 219. The open end is secured to the support 220 on which image sensor 201 is carried. The support 220 may be, for example, a circuit board or housing, and is preferably opaque to block the passage of light into the chamber defined by the far field baffle. Bechtel [0113] Lens structure 202 is attached to the enclosure 802 (FIG. 8) or enclosure 230 (FIG. 2) using a UV curable optically clear adhesive 232. Bechtel [0084] FIGS. 2a and 2b, the optical sensor assembly 102 includes lens structure 202; aperture stop member 203; far field baffle 204; and optional infrared filter 206. The optical system controls the scene viewed by the image sensor 201. In particular, the optical system focuses light rays 205 passing through opening 207 of the far field baffle onto the array 201 contained within the image sensor assembly 201. Any elements before the Bechtel Fig. 2a opening 207 is considered "accommodated in an interior". Alternatively Bechtel [0112-0113] lens structure 202 is attached to the enclosure 802 (FIG. 8) or enclosure 230 (FIG. 2) using a UV curable optically clear adhesive 232.) at least one circuit board on which an image sensor is situated; (Bechtel [0103] the far field baffle 204 (FIGS. 2a and 2b) is an opaque enclosure to be positioned over the image sensor 201. The baffle includes an opening 207, which is the sole light passage into the image sensor. The illustrated far field baffle 204 is a generally rectangular box including four sidewalls 215 (only two of the four being visible in FIG. 2b), an end wall 217 including opening 207, and an open end 219. The open end is secured to the support 220 on which image sensor 201 is carried. The support 220 may be, for example, a circuit board or housing, and is preferably opaque to block the passage of light into the chamber defined by the far field baffle)
multiple strip conductors, which are situated on an outer side of the lens system housing (Bechtel FIGS. 8 [0121] A connector 1005 is connected to circuit board 1008 using a suitable commercially available circuit board connector (not shown), which in turn is connected to the image sensor 201 through circuit board 1008. The connector 1005 [situated on an outer side of the lens system housing] is connected to a main circuit 1015 through a cable 1006. The main circuit board is mounted within rearview mirror housing 1004 by conventional means. Power and a communication link with the vehicle electrical system, including the headlamps 111 (FIG. 1), are provided via a vehicle wiring harness 1017 (FIG. 10).) and which are designed to electrically connect at least one electrical consumer to the circuit board; (Bechtel FIGS. 26a [0259] each of the emitters 2603 is connected to electrical conductor strip 2607 through a wire bond 2609 and a resistor 2611. Each of the emitters 2605 is connected to electrical conductor strip 2613 through a bonding wire 2615 and a resistor 2617. [0264] The conductors are electrical strips applied to a surface of an insulative layer. The insulative layer being mounted to the top surface of the heat sink [electrical consumer]. The insulative layer may be a circuit board including openings over the cups, or it may comprise an epoxy or plastic layer. [0283] The lower surface of the base substrate has conductive strips 3210 for connection to the image array sensor 3212. The base substrate is preferably an electrical insulator, whereby the strips can be any suitable electrically conductive material applied directly to the lower surface of the base substrate by conventional manufacturing processes. Alternatively, if the base substrate is an electrical conductor, the strips can be applied to an electrical insulator, which is in turn applied to the base substrate. [0284] The image array sensor 3212 is flip chip bonded to the lower surface of the base substrate 3202 by soldering pads 3211. A dielectric material 3214, such as an epoxy, encloses the image array sensor. The dielectric material preferably bonds with the conductive strips 3210 and the transparent element 3202. Clips 3204 and 3206 clip onto the edges of the base substrate and make electrical contact with respective conductive strips 3210. A respective clip can be provided for each of the conductive strips 3210. Leads 3213, 3215 extend from the clips for insertion into support substrate 3201, which can be a printed circuit board, a housing, or the like. Bechtel Fig. 1, Fig. 8, Fig. 10 and Fig. 26a shows electrically connect at least one electrical consumer to the circuit board is well known based on Bechtel FIGS. 2a, FIGS. 26a [0259], [0264] and [0283-0284] and Bechtel FIGS. 8 [0121] A connector 1005 is connected to circuit board 1008 using a suitable commercially available circuit board connector (not shown), which in turn is connected to the image sensor 201 through circuit board 1008. The connector 1005 [situated on an outer side of the lens system housing] is connected to a main circuit 1015 through a cable 1006. The main circuit board is mounted within rearview mirror housing 1004 by conventional means. Power and a communication link with the vehicle electrical system, including the headlamps 111 (FIG. 1), are provided via a vehicle wiring harness 1017 (FIG. 10)) 

Bechtel do not explicitly teach wherein the at least one electrical consumer is situated in the interior of the lens system housing.

However Bart teach wherein the at least one electrical consumer is situated in the interior of the lens system housing. (Bart [0020] a feature of the fixed view magnetic camera 100 is a small size that does not include any visible ventilation openings in the spherical main camera unit 110. Cameras may have very high thermal characteristics due to the video codec processor, multipoint control unit (MCU), night vision infra-red light emitting diodes (IR LEDs), one or more motors in the body of the camera, one or more sensors and their supporting electronics, and/or other electrical components, etc. This can generate a significant amount of heat and has to be dissipated to avoid the fixed view magnetic camera 100 from overheating and becoming non-functional (e.g., by the camera entering a safety mode to avoid overheating, or by one or more components of the camera failing due to the overheating). [0022] The spherical main camera unit 110 includes the metal shells 150, the lens housing 115, the camera device and accompanying circuitry 160, and the metal band or ring 152 that is in contact with the heat sink 154 [electrical consumer] (the heat sink 154 is in contact with the codec processor (or the codec chip)). Referring to FIG. 2B and FIG. 3, the fixed view magnetic camera 100 includes a heat sink 154 that is composed of a thermally conductive metal strip and plays a significant role in heat dissipation from the different components of the spherical main camera unit 110, and primarily from the codec processor. The thermally conductive metal strip of the heat sink 154 is connected to an external metal band (e.g. metal band 152 as shown in FIG. 3) that is located around the circumference of the spherical main camera unit 110. Bart Fig. 3 and [0022] The spherical main camera unit 110 includes the metal shells 150, the lens housing 115, the camera device and accompanying circuitry 160, and the metal band or ring 152 that is in contact with the heat sink 154 [electrical consumer] (the heat sink 154 is in contact with the codec processor (or the codec chip)). Referring to FIG. 2B and FIG. 3, the fixed view magnetic camera 100 includes a heat sink 154 that is composed of a thermally conductive metal strip and plays a significant role in heat dissipation from the different components of the spherical main camera unit 110, and primarily from the codec processor. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art Bart Fig. 3 shows consumer is situated in the interior of the lens system housing and same algorithm will be applicable put Bechtel heat sink consumer interior of the lens system housing because Bechtel has an electrical consumer disclosed in Bechtel [0264] the conductors are electrical strips applied to a surface of an insulative layer. The insulative layer being mounted to the top surface of the heat sink [electrical consumer])

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bechtel, further incorporating Bart in video/camera technology. One would be motivated to do so, to incorporate wherein the at least one electrical consumer is situated in the interior of the lens system housing. This functionality will improve user experience.

Regarding to claim 6:

6. Bechtel teach the camera module as recited in claim 1, Bechtel do not explicitly teach wherein the electrical consumer is situated at at least one of optical lenses of the lens system.

However Bart teach wherein the electrical consumer is situated at at least one of optical lenses of the lens system. (Bart [0020] a feature of the fixed view magnetic camera 100 is a small size that does not include any visible ventilation openings in the spherical main camera unit 110. Cameras may have very high thermal characteristics due to the video codec processor, multipoint control unit (MCU), night vision infra-red light emitting diodes (IR LEDs), one or more motors in the body of the camera, one or more sensors and their supporting electronics, and/or other electrical components, etc. This can generate a significant amount of heat and has to be dissipated to avoid the fixed view magnetic camera 100 from overheating and becoming non-functional (e.g., by the camera entering a safety mode to avoid overheating, or by one or more components of the camera failing due to the overheating). [0022] The spherical main camera unit 110 includes the metal shells 150, the lens housing 115, the camera device and accompanying circuitry 160, and the metal band or ring 152 that is in contact with the heat sink 154 (the heat sink 154 is in contact with the codec processor (or the codec chip)). Referring to FIG. 2B and FIG. 3, the fixed view magnetic camera 100 includes a heat sink 154 that is composed of a thermally conductive metal strip and plays a significant role in heat dissipation from the different components of the spherical main camera unit 110, and primarily from the codec processor. The thermally conductive metal strip of the heat sink 154 is connected to an external metal band (e.g. metal band 152 as shown in FIG. 3) that is located around the circumference of the spherical main camera unit 110)

Regarding to claim 7:

7. Bechtel teach the camera module as recited in claim 1, Bechtel do not explicitly teach wherein the electrical consumer is a heating element.

However Bart teach wherein the electrical consumer is a heating element. (Bart [0020] a feature of the fixed view magnetic camera 100 is a small size that does not include any visible ventilation openings in the spherical main camera unit 110. Cameras may have very high thermal characteristics due to the video codec processor, multipoint control unit (MCU), night vision infra-red light emitting diodes (IR LEDs), one or more motors in the body of the camera, one or more sensors and their supporting electronics, and/or other electrical components, etc. This can generate a significant amount of heat and has to be dissipated to avoid the fixed view magnetic camera 100 from overheating and becoming non-functional (e.g., by the camera entering a safety mode to avoid overheating, or by one or more components of the camera failing due to the overheating). [0022] The spherical main camera unit 110 includes the metal shells 150, the lens housing 115, the camera device and accompanying circuitry 160, and the metal band or ring 152 that is in contact with the heat sink 154 (the heat sink 154 is in contact with the codec processor (or the codec chip)). Referring to FIG. 2B and FIG. 3, the fixed view magnetic camera 100 includes a heat sink 154 that is composed of a thermally conductive metal strip and plays a significant role in heat dissipation from the different components of the spherical main camera unit 110, and primarily from the codec processor. The thermally conductive metal strip of the heat sink 154 is connected to an external metal band (e.g. metal band 152 as shown in FIG. 3) that is located around the circumference of the spherical main camera unit 110)

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel (U.S. Pub. No. 20120116632 A1), in view of Bart (U.S. Pub. No. 20160127618 A1), further in view of Czabanski (U.S. Pub. No. 6851965 B1).

Regarding to claim 2 and 9:

2. Bechtel teach the camera module as recited in claim 1, wherein the lens system housing; (Bechtel [0103] The far field baffle 204 (FIGS. 2a and 2b) is an opaque enclosure to be positioned over the image sensor 201. The baffle includes an opening 207, which is the sole light passage into the image sensor. The illustrated far field baffle 204 is a generally rectangular box including four sidewalls 215 (only two of the four being visible in FIG. 2b), an end wall 217 including opening 207, and an open end 219. The open end is secured to the support 220 on which image sensor 201 is carried. The support 220 may be, for example, a circuit board or housing, and is preferably opaque to block the passage of light into the chamber defined by the far field baffle) to the at least one electrical consumer. (Bechtel [0259] each of the emitters 2603 is connected to electrical conductor strip 2607 through a wire bond 2609 and a resistor 2611. Each of the emitters 2605 is connected to electrical conductor strip 2613 through a bonding wire 2615 and a resistor 2617. [0264] The conductors are electrical strips applied to a surface of an insulative layer. The insulative layer being mounted to the top surface of the heat sink. The insulative layer may be a circuit board including openings over the cups, or it may comprise an epoxy or plastic layer. [0283] The lower surface of the base substrate has conductive strips 3210 for connection to the image array sensor 3212. The base substrate is preferably an electrical insulator, whereby the strips can be any suitable electrically conductive material applied directly to the lower surface of the base substrate by conventional manufacturing processes. Alternatively, if the base substrate is an electrical conductor, the strips can be applied to an electrical insulator, which is in turn applied to the base substrate. [0284] The image array sensor 3212 is flip chip bonded to the lower surface of the base substrate 3202 by soldering pads 3211. A dielectric material 3214, such as an epoxy, encloses the image array sensor. The dielectric material preferably bonds with the conductive strips 3210 and the transparent element 3202. Clips 3204 and 3206 clip onto the edges of the base substrate and make electrical contact with respective conductive strips 3210. A respective clip can be provided for each of the conductive strips 3210. Leads 3213, 3215 extend from the clips for insertion into support substrate 3201, which can be a printed circuit board, a housing, or the like)

Bechtel do not explicitly teach includes at least one passage, at least one contact pin being situated in the passage, the contact pin being configured to electrically connect at least one of the multiple strip conductors.

However Czabanski teach includes at least one passage, at least one contact pin being situated in the passage, the contact pin being configured to electrically connect at least one of the multiple strip conductors (Czabanski col. 2 line 3-25 FIG. 1 shows a cross-sectional view of a penetration-type mated connector set--known per se. The strip conductor 1 to be contacted ends on one end in the penetration type mated connector set 2 that is inserted into a housing with an upper cover plate 3 and a lower cover plate 3'. Both cover plates are articulated on each other on one side (not illustrated) so that they can be pressed against each other until they enter a closed position (which is illustrated in FIG. 1) and can be locked relative to each other via appropriate contours. The penetration-type mated connector set 2 presents a metallic contact pin array 4 between the cover plates 3, 3', which array encompasses the strip conductor 1 via one of its lateral edges and locally penetrates through the strip conductor by means of suitably shaped contact pin structures 41 and 42. The penetrating operation is realised by means of a suitable tool, e.g. a crimping tool, which shapes the contact pin structures in an appropriate manner, as is illustrated in FIG. 1. The crimping tool encompasses the contact pins directly by passing through the cover plate 3', on the one hand, from below and, on the other hand, from above still before the upper cover plate is closed, whilst it deforms the contact pins. Then the cover plates 3 and 3' are joined to each other. Fig. 1-3 col. 9 line 20-45 List of Reference Numerals‌ 1 strip conductor‌ 2 penetration plug-in connection system‌ 3 upper, lower top element‌ 4 contacting pin array‌ 41, 42 contacting pins‌ 5 housing‌ 6 top‌ 7 base body‌ 8 receiving zone‌ 9 connecting zone‌ 10 through passage‌ 11 separating seam‌ 12 locking projection‌ 13 pin-like extension‌ 14 pin-like recess‌ 15 retaining element‌ 16 housing‌ 17 insertion passage‌ 18 contacting zones‌ 19, 19' tong jaws‌ 20 area zone‌ 21 penetration body‌ 22 base of triangle‌ 23 retaining pin‌ 24 contact finger‌ A axis of the tong jaws‌ G counter plug-in unit‌ S plug-in unit)

The motivation for combining Bechtel and Bart as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bechtel, further incorporating Bart and Czabanski in video/camera technology. One would be motivated to do so, to incorporate includes at least one passage, at least one contact pin being situated in the passage, the contact pin being configured to electrically connect at least one of the multiple strip conductors. This functionality will improve efficiency.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel (U.S. Pub. No. 20120116632 A1), in view of Bart (U.S. Pub. No. 20160127618 A1), further in view of Kubon (U.S. Pub. No. 20190067891 A1).

Regarding to claim 3:

3. Bechtel teach the camera module as recited in claim 1, Bechtel do not explicitly teach wherein at least one electrically conductive connecting unit is situated on the circuit board, which is electrically connectable to at least one of the multiple strip conductors in such a way that at least one electrical current path is formable.

However Kubon teach wherein at least one electrically conductive connecting unit is situated on the circuit board, which is electrically connectable to at least one of the multiple strip conductors in such a way that at least one electrical current path is formable. (Kubon [0029] with regard to the configuration of strip conductors on the printed circuit board, strip conductors which are pressed onto individual layers of the printed circuit board are preferred according to the invention. This is because, unlike strip conductors which are galvanized on, these strip conductors age less rapidly during elastic deformations of the flexible portion of the printed circuit board)

The motivation for combining Bechtel and Bart as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bechtel, further incorporating Bart and Kubon in video/camera technology. One would be motivated to do so, to incorporate wherein at least one electrically conductive connecting unit is situated on the circuit board, which is electrically connectable to at least one of the multiple strip conductors in such a way that at least one electrical current path is formable. This functionality will improve reliability.

Regarding to claim 4:

4. Bechtel teach the camera module as recited in claim 3, Bechtel do not explicitly teach the electrically conductive connecting unit has an elastic design.

However Kubon teach wherein the electrically conductive connecting unit has an elastic design. (Kubon [0029] with regard to the configuration of strip conductors on the printed circuit board, strip conductors which are pressed onto individual layers of the printed circuit board are preferred according to the invention. This is because, unlike strip conductors which are galvanized on, these strip conductors age less rapidly during elastic deformations of the flexible portion of the printed circuit board)

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel (U.S. Pub. No. 20120116632 A1), in view of Bart (U.S. Pub. No. 20160127618 A1), further in view of Maerkle (U.S. Pub. No. 20160087387 A1).

Regarding to claim 5:

5. Bechtel teach the camera module as recited in claim 1, Bechtel do not explicitly teach wherein the multiple strip conductors are MID strip conductors.

However Maerkle teach wherein the multiple strip conductors are MID strip conductors. (Maerkle [0053] the strip conductor 58 is provided on the circuit surface 57 in the form of an MID (Molded Interconnect Device))

The motivation for combining Bechtel and Bart as set forth in claim 1 is equally applicable to claim 5. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bechtel, further incorporating Bart and Maerkle in video/camera technology. One would be motivated to do so, to incorporate the multiple strip conductors are MID strip conductors. This functionality will improve cost.

Regarding to claim 10:

10. Bechtel teach the method as recited in claim 8, furthermore comprising the following step: on the outer side of the lens system housing (Bechtel Fig. 2a 220 is housing [0030] FIG. 4 is a top plan view illustrating a lens structure used in the optical sensor system according to FIGS. 2a and 2b)

Bechtel do not explicitly teach situating the strip conductors using multi-component injection molding or hot embossing.

However Maerkle teach situating the strip conductors (Maerkle [0030] the strip conductor can be applied onto the circuit surface by means of one of the following methods:) using multi-component injection molding or hot embossing. (Maerkle [0031] printing with a film made from a conductive material using a hot embossing die which depicts the structures of the strip conductor as embossed surfaces such that that region of the film which is acted upon by the hot embossing die fuses with the material of the basic body and remains adhering to the basic body when the film is peeled off, while the remaining region of the film is detached from the circuit surface)
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482